DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 05/20/2022 have been considered and are persuasive thereby specification and drawing objections and claim rejection under 112(b) are hereby withdrawn.

Allowable Subject Matter
	Claims 1-20 are allowed over prior art made of record and applicant’s amendment filed on 05/2022.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1, for example:
	A visual loupe integrated into personal protective equipment (PPE) such as protective glasses incorporate a viewport at a proximal end of a redirection-magnification subassembly shaped to allow projection of an offset and magnified view in a projection direction; a redirection member; and an integral housing that, when assembled, forms a single housing that houses the viewport, the redirection member, the magnification member and the ingress port, including rigidly holding the ingress port at a consistent location and orientation relative to the viewport.
	Claim 1 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, a loupe with a more ergonomic body-posture while also providing a magnified view of an environment, such as a work area. 
Further, allow a wearer of PPE to work with his or her hands for extended periods of time, day after day, with reduced neck and eyestrain by providing desired view of an environment without the need for a wearer to tilt his or her head in a way that can cause repetitive use injury.
Claims 2-20, which depend from claim 1, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
May 24, 2022